                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

 LESLIE H. MILEY, AS PARENT AND
 LEGAL GUARDIAN OF K.W.P. AND
 W.J.P., AND TRACEY H. BAILEY, AS
 ADMINISTRATRIX OF THE ESTATES OF
 AUTSIN POOLE AND ANGELA POOLE
 AND ALSO ON BEHALF OF THE
 WRONGFUL DEATH BENEFICIARIES
 OF ANGELA POOLE                                                                     PLAINTIFFS

 V.                                                    CIVIL ACTION NO.: 4:20-CV-34-SA-RP

 UNITED STATES OF AMERICA
 AND JOHN DOES 1-5                                                                DEFENDANTS



                                             ORDER

       On March 26, 2019, the undersigned entered an order of recusal in Old Republic Insurance

Co. v. Oxford Aircraft Charters, LLC, et al., which provides, in relevant part:

       Plaintiff’s lawsuit concerns an airplane crash involving residents of Oxford,
       Mississippi, and the parties to this action involve decedents and or their families
       who the judge herein was/is personally acquainted with. Additionally, family
       members of the decedents regularly appear before each district and magistrate judge
       in the Northern District of Mississippi. The currently assigned judge has therefore
       decided that recusal is appropriate. In this case, every judge in the district would
       face the same conflict, so reassigning would be futile. Having conferred with all
       affected judges, this matter is reassigned to Senior United States District Judge Tom
       Lee and United States Magistrate Judge Robert H. Walker for all further
       proceedings.

3:18-cv-216, at Doc. #58 (N.D. Miss. Mar. 26, 2019).

       Because this case involves the same issues and many of the same parties as Old Republic

Insurance, the Court concludes that recusal and transfer are both warranted. Accordingly, this

matter is reassigned to Senior United States District Judge Tom Lee and United States Magistrate

Judge Robert H. Walker in the Southern District of Mississippi.
SO ORDERED, this the 6th day of March, 2020.

                                        /s/Sharion Aycock
                                        UNITED STATES DISTRICT JUDGE




                                    2
